I do not question the doctrine of Anderson v. Langford,91 Wash. 176, 157 P. 456; and Mentzer v. Commercial Lumber Co.,110 Wash. 155, 188 P. 9, but those cases rest upon the theory that the articles purchased, when assembled and put in place, would constitute a complete machine and the contract was not complied with until all of the parts of the machine were delivered. With that doctrine I agree; but those cases should not be extended to cover a case such as this, involving a single contract, but separate and distinct articles and machines. It is *Page 90 
manifest that, if the doctrine is so extended, the recording statute may be nullified by making but a single contract covering numerous articles and providing for their delivery in long-delayed installments. To recognize such a course would entirely wipe out the recording statute and renew the evils which it was intended to cure.
I therefore dissent from the conclusions reached by the majority with reference to the first contract discussed.
MAIN, J., concurs with TOLMAN, C.J.